Case 3:15-cr-00018-MMH-JRK Document 123 Filed 03/23/21 Page 1 of 4 PageID 573




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                           CASE NO: 3:15-cr-18-MMH-JRK

CHRISTOPHER CARL WILLIAMS                    ORDER ON MOTION FOR
                                             SENTENCE REDUCTION UNDER
                                             18 U.S.C. § 3582(c)(1)(A)


                                     ORDER

       Upon motion of     the defendant     the Director of the Bureau of Prisons for

a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the

applicable factors provided in 18 U.S.C. § 3553(a) and the applicable policy

statements issued by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED

       Defendant Christopher Carl Williams is a 52-year-old inmate incarcerated at

Great Plains C.I., serving a 90-month term of imprisonment for conspiracy to possess

with intent to distribute five kilograms or more of cocaine. (Doc. 110, Judgment).

According to the Bureau of Prisons (BOP), he is scheduled to be released from prison

on July 12, 2021. Williams seeks compassionate release because of the Covid-19

pandemic and because he is African-American, has high blood pressure, and has high

cholesterol. (Doc. 121, Emergency Motion for Compassionate Release) (“Motion”).

Williams also points to the hardships imposed by his facility’s lockdown measures.
Case 3:15-cr-00018-MMH-JRK Document 123 Filed 03/23/21 Page 2 of 4 PageID 574




      A movant for compassionate release bears the burden of proving that a

sentence reduction is warranted. United States v. Heromin, No. 8:11-cr-550-T-33SPF,

2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v. Hamilton, 715

F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the burden of

proving that a sentence reduction is appropriate). The statute provides:

      [T]he court, upon motion of the Director of the Bureau of Prisons, or
      upon motion of the defendant after the defendant has fully exhausted
      all administrative rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant's behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the defendant's facility,
      whichever is earlier, may reduce the term of imprisonment ... if it finds
      that extraordinary and compelling reasons warrant such a reduction.

18 U.S.C. § 3582(c)(1)(A). “Because the statute speaks permissively and says that the

district court ‘may’ reduce a defendant’s sentence after certain findings and

considerations, the court’s decision is a discretionary one.” United States v. Harris,

No. 20–12023, 2021 WL 745262, at *2 (11th Cir. Mar. 2, 2021) (published). As the

Third Circuit Court of Appeals has observed, the mere existence of Covid-19 cannot

independently justify compassionate release, “especially considering BOP’s statutory

role, and its extensive and professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

      Williams has not demonstrated extraordinary and compelling reasons

warranting compassionate release. 18 U.S.C. § 3582(c)(1)(A). According to the

Centers for Disease Control (CDC), some conditions are known to increase the risk of

severe illness from Covid-19 while other conditions might increase the risk of serious




                                          2
Case 3:15-cr-00018-MMH-JRK Document 123 Filed 03/23/21 Page 3 of 4 PageID 575




infection. 1 High blood pressure falls into the latter category, while high cholesterol

and race do not fall into either category. 2 High blood pressure is not an extraordinary

condition either. The CDC reports that 108 million adults in the United States (about

45% of the adult population) have high blood pressure or take medication for the

condition. 3 Williams offers no evidence that hypertension impairs his ability to care

for himself or conduct the activities of daily living. And, although most of Williams’s

medical records are from 2017–2019 (see Doc. 121-4, Movant’s Exhibit D), they reflect

that Williams’s conditions are being monitored and treated, see, e.g., id. at 1–3, 16–

30, 69–72. Indeed, Williams is classified as a Care Level 1 “healthy/simple care”

inmate. (Doc. 121-6, Movant’s Exhibit F at 2).

       The BOP has modified operations throughout its facilities to address the Covid-

19 pandemic (such as restricting prisoners’ movements and limiting how much time

they can spend in common areas). Although these modified operations may impose

hardships on inmates, the same hardships are experienced by all inmates at the same

institution. And, such hardships arise precisely because the BOP is attempting to




1     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html.
2       The Court recognizes that African-Americans are at increased risk of hospitalization
or death from Covid-19, but this appears to be due to factors correlated with race rather than
race being an intrinsic risk factor. The CDC explains: “Race and ethnicity are risk markers
for other underlying conditions that affect health including socioeconomic status, access to
health care, and exposure to the virus related to occupation, e.g., frontline, essential, and
critical infrastructure workers.” https://www.cdc.gov/coronavirus/2019-ncov/covid-data/
investigations-discovery/hospitalization-death-by-race-ethnicity.html. Although Williams is
African-American, his only underlying conditions are hypertension and high cholesterol, and
he has access to the same healthcare as his fellow inmates.
3      https://www.cdc.gov/bloodpressure/facts.htm.


                                              3
Case 3:15-cr-00018-MMH-JRK Document 123 Filed 03/23/21 Page 4 of 4 PageID 576




contain the spread of Covid-19. It would be incongruous to find that the very

precautions undertaken by the BOP to limit the spread of Covid-19 also give rise to

“extraordinary and compelling” reasons for a sentence reduction. As such, the

modified operations at Williams’s facility do not constitute an “extraordinary and

compelling” circumstance.

        Accordingly, Williams has not demonstrated that his circumstances are so

extraordinary and compelling as to warrant a reduction of his sentence. See 18 U.S.C.

§ 3582(c)(1)(A). 4 Because the Court concludes that Williams has not established

extraordinary and compelling reasons, it need not address the § 3553(a) factors.

Accordingly, Defendant Christopher Carl Williams’s Emergency Motion for

Compassionate Release (Doc. 121) is DENIED. 5

        DONE AND ORDERED at Jacksonville, Florida this 23rd day of March,

2021.




Lc 19
Copies:
Counsel of record
Defendant

4      The Court recognizes there is a split of authority over whether district courts are
bound by the list of extraordinary and compelling reasons contained in U.S.S.G. § 1B1.13,
cmt. 1(A)-(D). See, e.g., United State v. Ruffin, 978 F.3d 1000, 1006–08 (6th Cir. 2020); United
States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020). The Court’s decision does not depend on
the resolution of that issue because it would reach the same conclusion if it had discretion to
identify extraordinary and compelling reasons.
5       The Court also notes that Williams is subject to an Immigration and Customs
Enforcement (ICE) detainer and possible deportation. See Motion at 4–6; Movant’s Ex. F at
2. Even if the Court granted Williams’s request for release from prison, it is possible he would
be detained and transferred to an ICE facility where conditions would not necessarily be any
better than his current institution.


                                               4
